                   Case 4:21-cv-00450-JM Document 45-12 Filed 07/09/21 Page 1 of 1

REDUCTION IN MENTAL HEALTH TREATMENT UTILIZATION AFTER GENDER-AFFIRMING SURGERIES


      feminizing surgery in the Swedish National Treatment Recom-               33. United States Conference of Catholic Bishops: Ethical and Re-
      mendations. Arch Sex Behav 2016; 45:1879–1880                                 ligious Directives for Catholic Health Care Services, 5th ed.
22.   The Swedish National Board of Health and Welfare: Good Care of                Washington, DC, United States Conference of Catholic Bishops,
      Children and Adolescents With Gender Dysphoria. Stockholm,                    November 17, 2009
      Swedish National Board of Health and Welfare, 2015                        34. Sanchez NF, Sanchez JP, Danoff A: Health care utilization,
23.   World Health Organization: International Statistical Classiﬁcation            barriers to care, and hormone usage among male-to-female
      of Diseases and Related Health Problems, 10th Revision (ICD-10).              transgender persons in New York City. Am J Public Health
      Geneva, World Health Organization, 1993                                       2009; 99:713–719
24.   Sundquist J, Ohlsson H, Sundquist K, et al: Common adult psy-             35. Anckarsäter H, Gillberg C: Methodological shortcomings undercut
      chiatric disorders in Swedish primary care where most mental                  statement in support of gender-afﬁrming surgery. Am J Psychiatry
      health patients are treated. BMC Psychiatry 2017; 17:235                      2020; 177:764–765
25.   Bockting WO, Knudson G, Goldberg JM: Counseling and mental                36. Van Mol A, Laidlaw M, Grossman M, et al: Gender afﬁrmation
      health care for transgender adults and loved ones. Int J Trans-               surgery conclusion lacks evidence. Am J Psychiatry 2020; 177:
      genderism 2006; 9:35–82                                                       765–766
26.   Nieder TO, Herff M, Cerwenka S, et al: Age of onset and sexual ori-       37. Curtis D: Study of transgender patients: conclusions are not sup-
      entation in transsexual males and females. J Sex Med 2011; 8:783–791          ported by ﬁndings. Am J Psychiatry 2020; 177:766
27.   Flores AR, Herman JL, Gates GJ, et al: How many adults identify as        38. Malone W, Roman S: Calling into question whether gender
      transgender in the United States? Los Angeles, Williams Institute,            afﬁrming surgery relieves psychological distress. Am J Psychiatry
      June 2016                                                                     2020; 177:766–767
28.   Collin L, Reisner SL, Tangpricha V, et al: Prevalence of transgender      39. Landén M: The effect of gender-afﬁrming treatment on psy-
      depends on the “case” deﬁnition: a systematic review. J Sex Med               chiatric morbidity is still undecided. Am J Psychiatry 2020; 177:
      2016; 13:613–626                                                              767–768
29.   Winter S, Diamond M, Green J, et al: Transgender people: health           40. Wold A: Gender corrective surgery promoting mental health in
      at the margins of society. Lancet 2016; 388:390–400                           persons with gender dysphoria not supported by data presented in
30.   Baker KE: The future of transgender coverage. N Engl J Med 2017;              paper. Am J Psychiatry 2020; 177:768
      376:1801–1804                                                             41. Ring A, Malone M: Confounding effects on mental health obser-
31.   Kuzon WM Jr, Sluiter E, Gast KM: Exclusion of medically nec-                  vations after sex reassignment surgery. Am J Psychiatry 2020; 177:
      essary gender-afﬁrming surgery for America’s armed services                   768–769
      veterans. AMA J Ethics 2018; 20:403–413                                   42. Bränström R, Pachankis JE: Toward rigorous methodologies for
32.   Veterans Health Administration: Providing Health Care for                     strengthening causal inference in the association between gender-
      Transgender and Intersex Veterans; Directive 1341. Washington,                afﬁrming care and transgender individuals’ mental health. Am J
      DC, Veterans Health Administration, 2018                                      Psychiatry 2020; 177:769–772




                                                  Correction to Bränström and Pachankis
        After the article “Reduction in Mental Health Treatment Utilization Among Transgender Individuals After Gender-Affirming Surgeries:
        A Total Population Study” by Richard Bränström, Ph.D., and John E. Pachankis, Ph.D. (doi: 10.1176/appi.ajp.2019.19010080), was pub-
        lished online on October 4, 2019, some letters containing questions on the statistical methodology employed in the study led the Journal
        to seek statistical consultations. The results of these consultations were presented to the study authors, who concurred with many of the
        points raised. Upon request, the authors reanalyzed the data to compare outcomes between individuals diagnosed with gender incongru-
        ence who had received gender-affirming surgical treatments and those diagnosed with gender incongruence who had not. While this
        comparison was performed retrospectively and was not part of the original research question given that several other factors may differ
        between the groups, the results demonstrated no advantage of surgery in relation to subsequent mood or anxiety disorder-related health
        care visits or prescriptions or hospitalizations following suicide attempts in that comparison. Given that the study used neither a prospec-
        tive cohort design nor a randomized controlled trial design, the conclusion that “the longitudinal association between gender-affirming
        surgery and lower use of mental health treatment lends support to the decision to provide gender-affirming surgeries to transgender in-
        dividuals who seek them” is too strong. Finally, although the percentage of individuals with a gender incongruence diagnosis who had
        received gender-affirming surgical treatments during the follow-up period is correctly reported in Table 3 (37.9%), the text incorrectly
        refers to this percentage as 48%. The article was reposted on August 1, 2020, correcting this percentage and including an addendum ref-
        erencing the postpublication discussion captured in the Letters to the Editor section of the August 2020 issue of the Journal (1).

        1. Kalin NH: Reassessing mental health treatment utilization reduction in transgender individuals after gender-affirming surgeries: a
           comment by the editor on the process (letter). Am J Psychiatry 2020; 177:765




                                                                                                                                   12
734    ajp.psychiatryonline.org                                                                                     Am J Psychiatry 177:8, August 2020
